Citation Nr: 1733332	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to April 1970, and has additional prior unverified service. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  By a May 2012 decision, the RO denied service connection for a bilateral knee disability and by a March 2014 decision; the RO denied service connection for a skin disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his April 2013 DRO hearing, the Veteran reported private treatment for his bilateral knee disability in the years following his separation from service, and reported that he had not previously identified such records or authorized VA to obtain the same.  He noted that one of his private physicians, Dr. Hughes, told him that his knee trauma was probably related to his combat service in the Republic of Vietnam.  In an April 2012 statement, a private physician, Dr. Lieberman, discussed the Veteran's skin disability and reported that review of his history revealed that such had been present and gradually increasing since service in the Republic of Vietnam.  However, there are no other private treatment records demonstrating treatment for a skin disability such that the Board may review the history to which Dr. Lieberman referred.  On remand, the AOJ should provide the Veteran VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he identify any outstanding private treatment records for his bilateral knee and skin disabilities. 

The most recent VA treatment records available for review are dated in March 2016; on remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.

After additional information is added to the claims file the AOJ should forward the Veteran's claims file to the prior VA examiners for addendum opinions as to the etiology of his bilateral knee and skin disabilities.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the Veteran's claims file his updated VA treatment records dated since March 2016.

2. Contact the Veteran and inform him that his private treatment records, regarding his bilateral knee disability, begin in 2006 and do not contain the treatment of which he spoke during his April 2013 DRO hearing, treatment dated during the years following his separation from service, and do not contain Dr. Hughes' opinion that his bilateral knee trauma was probably related to his combat service, as he reported during his DRO hearing.  Inform the Veteran that while Dr. Lieberman, in his April 2012 statement, referred to review of the Veteran's history reflecting  that his skin disability had been present and gradually increasing since service in the Republic of Vietnam, such history is not of record for Board review.  

Provide the Veteran with VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such in order to obtain his outstanding private treatment records for his bilateral knee and skin disabilities, specifically, those from Dr. Hughes and any private physician after separation from service for his bilateral knee disability and any records relied upon by Dr. Lieberman in his April 2012 statement regarding the Veteran's skin disability.  

Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, forward the claims file to the VA examiner who conducted the August 2013 VA examination of the Veteran's bilateral knee disability, or a suitable substitute, for an addendum opinion.  If any examiner determines that an additional physical examination of the Veteran is required, so schedule the Veteran.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral knee disability was incurred in service, or is otherwise related to service, specifically considering the Veteran's lay statements that during service he had knee pain and was treated with medication and has continued to have knee pain since that time, as well as his service personnel records demonstrating participation in combat service.  

(b) To the extent that the Veteran's bilateral knee disability had been diagnosed as osteoarthritis prior to his total knee replacements that removed the arthritic joint, the examiner should opine as to whether it is at least as likely as not that such bilateral knee arthritis was manifest to a compensable degree within one year of separation from service in April 1970.

4. Then, forward the claims file to the VA examiner who conducted the October 2012 VA examination of the Veteran's skin disability and who offered the March 2014 addendum opinion, or a suitable substitute, for an addendum opinion.  If any examiner determines that an additional physical examination of the Veteran is required, so schedule the Veteran.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's skin disability was incurred in service, or is otherwise related to service, specifically considering the Veteran's lay statements that during service he began to experience symptoms of a skin disability and has continued to have such since that time, as well as his service personnel records demonstrating participation in combat service and his presumed exposure to herbicides.  

The claims file, to include a copy of this remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

